Order entered July 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00785-CV

                   TALON TRANSACTION TECHNOLOGIES, INC.,
                  AN OKLAHOMA CORPORATION, ET AL., Appellants

                                                V.

  BAIN CONSULTING, LLC, A TEXAS LIMITED LIABILITY COMPANY, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-03502

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning appellant NexPay, Inc. Pursuant to 11 U.S.C. § 362, further action

in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE